Citation Nr: 1114248	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the claim of  service connection for cerebral vascular accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to June 1943.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 of the RO, which determined that new and material evidence had not been received to reopen the claim for service connection for cerebral vascular accident.  

The Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In January 2011, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied service connection for cerebral vascular accident.  The Veteran was notified of this decision, and he did not file an appeal.   

2.  The evidence received since the November 2001 rating decision is either not new or it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection for cerebral vascular accident when this evidence is considered by itself or in connection with the evidence previously assembled.       


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the previously denied claim of service connection for cerebral vascular accident.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in January 2008, prior to the initial adjudication of the claim, and in October 2009.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and a claim to reopen based upon new and material evidence.  The letters notified the Veteran of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2008 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The January 2008 letter informed the Veteran that in order for evidence to qualify as new, the evidence must be submitted to VA for the first time, and in order for evidence to be material, the evidence must pertain to the reason the claim was denied.

The Veteran was notified of the definition of new and material evidence set forth in 38 C.F.R. § 3.156.  He was notified of the basis upon which the claim for service connection for cerebral vascular accident had been previously denied.  The RO informed the Veteran that the claim had been previously denied because there was no evidence that this disability was incurred in service or was caused by service and there was no evidence of a diagnosis of cerebral vascular accident within one year of service separation.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from August 1996 to July 2009 were obtained and associated with the claims folder.  The Veteran submitted private medical records in support of his claim.  



Until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As noted above, the RO made all reasonable efforts to assist the Veteran.  There is no identified relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a brain hemorrhage or an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In a November 2001 rating decision, the RO denied the claim of service connection for cerebral vascular accident.  The RO denied the claim on the basis that there was no evidence that this disability was incurred in service or was caused by service and there was no evidence of a diagnosis of cerebral vascular accident within one year of service separation.  At the time of that decision, the claims file contained a substantial file of service treatment records.  Although symptoms of headache were among those noted during service, examiners at several medical facilities diagnosed psychoneurosis and other unrelated disorders which were later awarded service-connection.    

The Veteran was notified of this decision, but did not appeal.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the November 2001 rating decision included the Veteran's service treatment and clinical records and an August 1943 VA examination report.  

In order to reopen a previously denied claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In November 2007, the Veteran applied to reopen the claim of service connection for cerebral vascular accident.  

The evidence submitted since the November 2001 rating decision consists of an October 1943 Naval Hospital clinical record, a January 2007 Magnetic Resonance Imaging (MRI) report of an MRI of the head, and a June 2007 electroencephalogram report, VA treatment records dated from August 1996 to July 2009, and the Veteran's and his son's testimony at a videoconference hearing before the Board in January 2011.  

The October 1943 Naval hospital clinical record is not new evidence because this evidence was considered at the time of the November 2001 rating decision.  

The January 2007 MRI of the brain and the June 2007 EEG report are new, but this evidence is not material.  This evidence does not provide a medical nexus linking the claimed cerebral vascular accident to any event or incident of the Veteran's active service.  These reports show that current state of the Veteran's brain.  The reports do not provide any medical evidence as to whether any current disability due to a cerebral vascular accident is related in any way to the Veteran's period of service.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate the claim, which is whether the current cerebral vascular accident was incurred in or is related to the Veteran's period of service and it does not raise a reasonable possibility of substantiating the claim.  

The Veteran's and his son's testimony at the hearing before the Board in January 2011 is new, since this testimony was not previously considered.  However, the testimony is not material.  The Veteran testified that he did not remember what had happened in service and he could not recall if he sustained a head injury.  The Veteran's son testified that the Veteran did not like to discuss his time in service.  The son testified that he believed the Veteran got hit in the head with something, not shrapnel but maybe a rock, from an explosion in service.  

The Veteran's testimony is not material.  The Veteran was unable to provide any testimony as to what happened to him in service.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  

The Board finds that the son's testimony is not material.  The Board finds that the Veteran's son is not competent to testify as to what happened to the Veteran in service.  There is no indication that the Veteran's son had firsthand knowledge of what occurred during the Veteran's period of active service to include whether the Veteran sustained a head injury in service.  

Testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Court has held that although new and material evidence is presumed credible, it must be from a competent source.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993).   

In this case, the Veteran's son does not have firsthand knowledge of what occurred in service because he was not present and did not observe the events in service.  Thus, his statements as to what occurred in service is not competent evidence, and cannot be considered to be material.    

At the hearing before the Board, the Veteran's representative and the Veteran's son stated that the Veteran had fainting spells and headaches in service and since service.  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The Board points out that the medical evidence of black outs and headaches in service and after service was considered at the time of the November 2001 rating decision.  Thus, these statements are not new and material evidence.   

The VA treatment records are new since this evidence was not previously considered.  However, this evidence is not material.  This evidence does not relate to an unestablished fact necessary to substantiate the claim, which is whether the current cerebral vascular accident was incurred in or is related to the Veteran's period of service, and it does not raise a reasonable possibility of substantiating the claim.  

The additional evidence in question is either not new or it does not provide an unestablished fact necessary to substantiate the claim for service connection for cerebral vascular disease and does not raise a reasonable possibility of substantiating the claim.  Based on the foregoing, the Board concludes that none of the newly received evidence is new and material evidence.  38 C.F.R. 3.156(a). Accordingly, the application to reopen the claim for service connection for cerebral vascular disease is not reopened.

ORDER

The Veteran's application to re-open a claim for service connection for cerebral vascular accident is denied.



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


